DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Teranishi et al. (US 2010/0128189), hereinafter “Teranishi”, in view of Kunimatsu et al. (US 2010/0060836), hereinafter “Kunimatsu”, and Hatano (US 2012/0049889), all of record.

Regarding claim 1, Teranishi discloses a liquid crystal display device (see Figs. 1-5) comprising:
a first substrate (3);
a transistor (Tr, Fig. 2) over the first substrate (see Fig. 1B and paras. [0045-0046]);
a first electrode (7) electrically connected to one of a source electrode and a drain electrode of the transistor (para. [0060]);
an insulating layer (9) in contact with the first electrode (7);
a second electrode (11) in contact with the insulating layer (9);
a capacitor line (line to Vcom1, Fig. 2) electrically connected to the second electrode (11);
a liquid crystal layer (LC) comprising a liquid crystal material over the first electrode (7);
a third electrode (23) over the liquid crystal layer (LC); and
a second substrate (21) over the third electrode (23) (see Figs. 1, 4 and 5),
wherein a potential difference (Vcom1 – Vcom2) between the second electrode (11) and the third electrode (23) is smaller than a potential difference (Vcom2 – Va(W)) between the third electrode (23) and the first electrode (7) (see Figs. 4B and 5B and para. [0071]), and
wherein the potential difference (Vcom2 – Va(W)) between the third electrode (23) and the first electrode (7) is smaller than a potential difference (Vcom2 – Va(W)) between the second electrode (11) and the first electrode (7) (see Figs. 4B and 5B and para. [0071]).

However, Kunimatsu discloses a liquid crystal display device (see Fig. 1),
wherein an insulating layer (109) is provided over a second electrode (108), and
wherein a first electrode (110) is provided over the insulating layer (109) (see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to incorporate wherein the insulating layer is provided over the second electrode, and wherein the first electrode is provided over the insulating layer, as in Kunimatsu, into the LCD device of Teranishi to form an equally functioning IPS type display by mere reversal of parts (Kunimatsu, para. [0035]).  See MPEP 2144.04.
Further, Hatano discloses a display device (see Figs. 27 and 29),
wherein a transistor (164) comprises a channel formation region (140) in a crystalline oxide semiconductor film (paras. [0175 and 0222-0224]), and
wherein the crystalline oxide semiconductor film is not a polycrystalline oxide semiconductor film (paras. [0222-0224]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to incorporate wherein the transistor comprises a channel formation region in a crystalline oxide semiconductor film, and wherein the crystalline oxide semiconductor film is not a polycrystalline oxide semiconductor film, as in Hatano, into the LCD 

Regarding claim 2, Teranishi discloses wherein the second electrode (11) is in contact with the capacitor line (Vcom1 line, Fig. 2 and para. [0060]).

Regarding claim 3, Teranishi discloses a planarization film (5) between the first substrate (3) and the first electrode (7) (see Figs. 1B and 4-5).

Regarding claim 4, Teranishi discloses a color film (para. [0054]) between the second substrate (21) and the third electrode (23).

Regarding claim 11, Teranishi discloses a liquid crystal display device (see Figs. 1-5) comprising:
a first substrate (3);
a transistor (Tr, Fig. 2) over the first substrate (see Fig. 1B and paras. [0045-0046]);
a first electrode (7) electrically connected to one of a source electrode and a drain electrode of the transistor (para. [0060]);
an insulating layer (9);
a second electrode (11) in contact with the insulating layer (9);
a capacitor line (line to Vcom1, Fig. 2) electrically connected to the second electrode (11);
a liquid crystal layer (LC) comprising a liquid crystal material over the first electrode (7);

a second substrate (21) over the third electrode (23) (see Figs. 1, 4 and 5),
wherein the second electrode (11) has a region overlapping with the first electrode (7) with the insulating layer (9) provided therebetween (see Figs. 1B and 4-5),
wherein a potential difference (Vcom1 – Vcom2) between the second electrode (11) and the third electrode (23) is smaller than a potential difference (Vcom2 – Va(W)) between the third electrode (23) and the first electrode (7) (see Figs. 4B and 5B and para. [0071]), and
wherein the potential difference (Vcom2 – Va(W)) between the third electrode (23) and the first electrode (7) is smaller than a potential difference (Vcom2 – Va(W)) between the second electrode (11) and the first electrode (7) (see Figs. 4B and 5B and para. [0071]).
Teranishi fails to explicitly disclose wherein the insulating layer is provided over the second electrode, wherein the first electrode is provided over the insulating layer, wherein the transistor comprises a channel formation region in a crystalline oxide semiconductor film, and wherein the crystalline oxide semiconductor film is not a polycrystalline oxide semiconductor film.
However, Kunimatsu discloses a liquid crystal display device (see Fig. 1),
wherein an insulating layer (109) is provided over a second electrode (108), and
wherein a first electrode (110) is provided over the insulating layer (109) (see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to incorporate wherein the insulating layer is provided over the second electrode, and wherein the first electrode is provided over the insulating layer, as in Kunimatsu, into the LCD device of Teranishi to form an equally functioning IPS type display by mere reversal of parts (Kunimatsu, para. [0035]).  See MPEP 2144.04.

wherein the crystalline oxide semiconductor film is not a polycrystalline oxide semiconductor film (paras. [0222-0224]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to incorporate wherein the transistor comprises a channel formation region in a crystalline oxide semiconductor film, and wherein the crystalline oxide semiconductor film is not a polycrystalline oxide semiconductor film, as in Hatano, into the LCD device of Teranishi to improve the electrical characteristics of the oxide semiconductor film (Hatano, paras. [0224-0225]).

Regarding claim 12, Teranishi discloses wherein the second electrode (11) is in contact with the capacitor line (Vcom1 line, Fig. 2 and para. [0060]).

Regarding claim 13, Teranishi discloses a planarization film (5) between the first substrate (3) and the first electrode (7) (see Figs. 1B and 4-5).

Regarding claim 14, Teranishi discloses a color film (para. [0054]) between the second substrate (21) and the third electrode (23).
 
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Seong et al. (US 2010/0230680), hereinafter “Seong”, in view of Kunimatsu et al. (US 2010/0060836) and Hatano (US 2012/0049889), all of record.

Regarding claim 5, Seong discloses a liquid crystal display device (see Figs. 1-7) comprising:
a first substrate (110);
a transistor (TFT, Fig. 1) over the first substrate (see 124, 173, 175, Fig. 2);
a first electrode (191) electrically connected to one of a source electrode (173) and a drain electrode (175) of the transistor (para. [0072]);
an insulating layer (180b) in contact with the first electrode (191);
a second electrode (193, 195) in contact with the insulating layer (180b);
a capacitor line (line to 199, Fig. 1; para. [0077]) electrically connected to the second electrode (193, 195);
a liquid crystal layer (3) over the first electrode (191);
a third electrode (270) over the liquid crystal layer (3); and
a second substrate (210) over the third electrode (270) (see Figs. 2, 5 and 7),
wherein a potential difference between the second electrode (193, 195) and the third electrode (270) is smaller than a potential difference between the third electrode (270) and the first electrode (191) (see Fig. 8 and para. [0084]),
wherein the potential difference between the third electrode (270) and the first electrode  (191) is smaller than a potential difference (“A”, Fig. 2) between the second electrode (193, 195) and the first electrode (191) (see Fig. 8 and para. [0084]), and

Seong fails to explicitly disclose wherein the insulating layer is provided over the second electrode, wherein the first electrode is provided over the insulating layer, wherein the transistor comprises a channel formation region in a crystalline oxide semiconductor film, and wherein the crystalline oxide semiconductor film is not a polycrystalline oxide semiconductor film.
However, Kunimatsu discloses a liquid crystal display device (see Fig. 1),
wherein an insulating layer (109) is provided over a second electrode (108), and
wherein a first electrode (110) is provided over the insulating layer (109) (see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to incorporate wherein the insulating layer is provided over the second electrode, and wherein the first electrode is provided over the insulating layer, as in Kunimatsu, into the LCD device of Seong to form an equally functioning IPS type display by mere reversal of parts (Kunimatsu, para. [0035]).  See MPEP 2144.04.
Further, Hatano discloses a display device (see Figs. 27 and 29), wherein a transistor (164) comprises a channel formation region (140) in a crystalline oxide semiconductor film (paras. [0175 and 0222-0224]), and
wherein the crystalline oxide semiconductor film is not a polycrystalline oxide semiconductor film (paras. [0222-0224]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to incorporate wherein the transistor comprises a channel formation region in a crystalline oxide semiconductor film, and wherein the crystalline oxide semiconductor film is not a polycrystalline oxide semiconductor film, as in Hatano, into the LCD 

Regarding claim 6, Seong discloses wherein the second electrode (193, 195) is in contact with the capacitor line (199 line, Fig. 1 and para. [0077]).

Regarding claim 7, Seong discloses wherein a dielectric constant anisotropy of the liquid crystal material (3) with negative dielectric anisotropy is -3.0 (para. [0088]).

Regarding claim 8, Seong discloses a planarization film (180a) between the first substrate (110) and the first electrode (191) (see Figs. 2, 5 and 7).

Regarding claim 9, Seong discloses a color film (230) between the second substrate (210) and the third electrode (270) (see Figs. 2, 5 and 7).

Regarding claim 10, Seong discloses wherein the second electrode (193, 195) and the third electrode (270) are connected to different power supply lines (para. [0085], lines 1-4).

Claims 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Teranishi et al. (US 2010/0128189) in view of Kunimatsu et al. (US 2010/0060836) and Hatano (US 2012/0049889), as applied to claims 1 and 11 above, and further in view of Nagami (US 2012/0081648), of record.

claims 15 and 17, Teranishi in view of Kunimatsu and Hatano discloses the limitations of claims 1 and 11 above, but fails to explicitly disclose wherein the transistor comprises a gate electrode and a gate insulating film over the gate electrode, wherein the source electrode, the drain electrode, and the capacitor line are provided over and in direct contact with the gate insulating film, and wherein the source electrode, the drain electrode, and the capacitor line comprise the same material.
However, Nagami discloses a liquid crystal display device (see Figs. 1, 2 and 5-9), wherein the transistor (102-107) comprises a gate electrode (102) and a gate insulating film (103) over the gate electrode (see Fig. 2),
wherein the source electrode (106), the drain electrode (107), and the capacitor line (108) are provided over and in direct contact with the gate insulating film (103) (see Fig. 2), and
wherein the source electrode (106), the drain electrode (107), and the capacitor line (108) comprise the same material (para. [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to incorporate wherein the transistor comprises a gate electrode and a gate insulating film over the gate electrode, wherein the source electrode, the drain electrode, and the capacitor line are provided over and in direct contact with the gate insulating film, and wherein the source electrode, the drain electrode, and the capacitor line comprise the same material, as in Nagami, into the LCD device of Teranishi, Kunimatsu and Hatano to insulate the elements while contributing to a thinner display panel, and for efficiency in manufacturing.

claims 18 and 20, Teranishi discloses a light-blocking film (para. [0054]), but fails to explicitly disclose the light-blocking film comprising a region overlapping with the transistor and the capacitor line.
However, Nagami discloses a light-blocking film (paras. [0056 and 0062]) comprising a region overlapping with the transistor (102-107) and the capacitor line (108) (see Figs. 7 and 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to incorporate the light-blocking film comprising a region overlapping with the transistor and the capacitor line, as in Nagami, into the LCD device of Teranishi, Kunimatsu and Hatano to prevent light leakage between pixels.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seong et al. (US 2010/0230680) in view of Kunimatsu et al. (US 2010/0060836) and Hatano (US 2012/0049889), as applied to claim 5 above, and further in view of Nagami (US 2012/0081648), of record.

Regarding claim 16, Seong discloses wherein the transistor (TFT) comprises a gate electrode (124) and a gate insulating film (140) over the gate electrode, and
wherein the source electrode (173) and the drain electrode (175) are provided over and in direct contact with the gate insulating film (see Fig. 2).
Seong in view of Kunimatsu and Hatano fails to explicitly disclose wherein the capacitor line is provided over and in direct contact with the gate insulating film, and wherein the source electrode, the drain electrode, and the capacitor line comprise the same material.

wherein the source electrode (106), the drain electrode (107), and the capacitor line (108) comprise the same material (para. [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to incorporate wherein the capacitor line is provided over and in direct contact with the gate insulating film, and wherein the source electrode, the drain electrode, and the capacitor line comprise the same material, as in Nagami, into the LCD device of Seong, Kunimatsu and Hatano to insulate the elements while contributing to a thinner display panel, and for efficiency in manufacturing.

Regarding claim 19, Seong discloses a light-blocking film (220) comprising a region overlapping with the transistor (TFT) (see Figs. 1-2 and para. [0080]), but fails to explicitly disclose the light-blocking film comprising a region overlapping with the capacitor line.
However, Nagami discloses a light-blocking film (paras. [0056 and 0062]) comprising a region overlapping with the capacitor line (108) (see Figs. 7 and 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to incorporate the light-blocking film comprising a region overlapping with the capacitor line, as in Nagami, into the LCD device of Seong, Kunimatsu and Hatano to prevent light leakage between pixels.

Response to Arguments
Applicant’s arguments (see Remarks, filed March 2, 2021) with respect to the rejection(s) of claims 1, 5 and 11 under 35 U.S.C. 103 and in accordance with the amendments have been fully considered and are persuasive.  Therefore, the rejection has been overcome and is withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kunimatsu, as discussed above.  Therefore, the new grounds of rejection under 35 U.S.C. 103 are considered appropriate.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached on Monday-Friday, 8:30am-6:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896